Exhibit 10.3

November 5, 2017

 

 

 

 

SeaWorld Entertainment, Inc.

9205 South Park Center Loop, Suite 400

Orlando, FL 32819

Attn: Joel K. Manby

 

Ladies and Gentlemen:

 

In connection with that certain cooperation agreement, by and between SeaWorld
Entertainment, Inc. (“SEAS”) and Hill Path, dated as of the date hereof (the
“Cooperation Agreement”), SEAS agrees as follows:

 

 

1.

SEAS shall execute and deliver to Hill Path Capital LP (“Hill Path”) a
registration rights agreement (the “RRA”) in the form attached to this letter
agreement (together with any changes as may be mutually agreed by SEAS and Hill
Path) at such time as (a) the board of directors of SEAS (the “Board”)
determines (pursuant to a resolution approved by a majority of the members of
the Board other than the Designee (as defined in the Cooperation Agreement) and
those members of the Board designated by Sun Wise (UK) Co., LTD (“ZHG”) in its
sole and absolute discretion (such determination not subject to any challenge or
objection by Hill Path)) that the consent of ZHG is not required before SEAS
enters into the RRA, provided that SEAS will not have any obligation to enter
into such agreement if ZHG has asserted in connection with the Board’s
consideration of whether consent is required that such consent is required; (b)
the written consent of ZHG to enter into the RRA has been obtained, provided
such consent does not include any conditions, restrictions or qualifications
that would prevent the execution by the Company of the RRA or otherwise
adversely affect the Company; or (c) ZHG informs SEAS in writing that consent to
enter into the RRA is not required.  For the avoidance of doubt, (i) the Board
will notify ZHG of any intention of SEAS to execute the RRA at least five (5)
days prior to such execution and (ii) upon any request from Hill Path (which
requests may not be delivered more than twice a year), the Board will (A) notify
ZHG of such request and (B) determine whether or not such consent is required
and inform Hill Path of such determination.

 

2.

Until such time as SEAS has offered to execute and deliver the RRA pursuant to
paragraph 1 above, SEAS shall take such action as may be necessary to have two
open periods (each, an “Open Period”) per fiscal year of no less than fourteen
(14) consecutive days per period during which Insiders (as defined in SEAS
Security Trading Policy (the “Trading Policy”)) may, subject to compliance with
the securities laws of the United States and any requirements of the Trading
Policy or any other contractual, legal or fiduciary duties applicable to such
person, buy or sell Company securities.  Such Open Periods shall occur at least
two (2) times within a calendar year and be separated by a period of at least
180 days within such calendar year.

 

This letter agreement and the obligations herein shall terminate immediately
without any further action by the parties upon the date that is 90 days after
the Designee (as defined in the Cooperation Agreement) is no longer a member of
the Board. This letter agreement shall be governed by the laws of the state of
Delaware, without giving effect to any conflicts of laws principles thereof, and
shall be binding on each party’s successors and assigns.

 

 

 

Very truly yours,

 

Hill Path Capital LP

 

 

/s/ Scott I. Ross_____________________

Scott I. Ross

 

 

 




--------------------------------------------------------------------------------

Exhibit 10.3

Agreed:

 

SeaWorld Entertainment, Inc.

 

 

By:/s/ Joel K. Manby______________________

Name: Joel K. Manby
Title: Chief Executive Officer and President        

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Registration Rights Agreement




 

 

--------------------------------------------------------------------------------

 



REGISTRATION RIGHTS AGREEMENT

by and between

SEAWORLD ENTERTAINMENT, INC.

and

HILL PATH CAPITAL LP

HILL PATH CAPITAL PARTNERS LP

HILL PATH CAPITAL CO-INVESTMENT PARTNERS LP

HILL PATH CAPITAL PARTNERS-H LP

HILL PATH CAPITAL PARTNERS CO-INVESTMENT E LP

HILL PATH CAPITAL PARTNERS CO-INVESTMENT E2 LP

HILL PATH CAPITAL PARTNERS CO-INVESTMENT S LP

HILL PATH CAPITAL PARTNERS GP LLC

HILL PATH CAPITAL PARTNERS E GP LLC

HILL PATH CAPITAL PARTNERS S GP LLC

HILL PATH INVESTMENT HOLDINGS LLC

HILL PATH HOLDINGS LLC

Dated as of [●]



 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

                                                                                                                        Page

 

Article I DEFINITIONS

1

Article II REGISTRATION RIGHTS

4

 

Section 2.1

Shelf Registration.4

 

 

Section 2.2

Restrictions.5

 

 

Section 2.3

Payment of Expenses for Underwritten Offerings6

 

 

Section 2.4

Selection of Agents6

 

 

Section 2.5

Additional Rights6

 

Article III PIGGYBACK REGISTRATIONS

7

 

Section 3.1

Right to Piggyback7

 

 

Section 3.2

Priority on Primary Registrations7

 

 

Section 3.3

Priority on Secondary Registrations7

 

 

Section 3.4

Priority on Secondary Registrations7

 

 

Section 3.5

Selection of Underwriters7

 

Article IV ADDITIONAL AGREEMENTS

8

 

Section 4.1

Holders’ Agreements8

 

Article V REGISTRATION PROCEDURES

8

 

Section 5.1

Company Obligations8

 

Article VI REGISTRATION EXPENSES

10

 

Section 6.1

The Company’s Expenses10

 

Article VII INDEMNIFICATION

10

 

Section 7.1

By the Company10

 

 

Section 7.2

By Each Holder of Registrable Securities11

 

 

Section 7.3

Procedure11

 

 

Section 7.4

Survival11

 

Article VIII CONTRIBUTION

12

 

Section 8.1

Contribution12

 

 

Section 8.2

Equitable Considerations; Etc12

 

Article IX COMPLIANCE WITH RULE 144 AND RULE 144A

12

 

Section 9.1

Compliance with Rule 144 and Rule 144A12

 

Article X PARTICIPATION IN UNDERWRITTEN REGISTRATIONS

12

 

Section 10.1

Participation in Underwritten Registrations12

 

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

                                                                                                                                                  Page

 

Article XI MISCELLANEOUS

13

 

Section 11.1

Amendments and Waivers13

 

 

Section 11.2

Successors and Assigns13

 

 

Section 11.3

Descriptive Headings13

 

 

Section 11.4

Notices13

 

 

Section 11.5

GOVERNING LAW; MUTUAL WAIVER OF JURY TRIAL14

 

 

Section 11.6

Reproduction of Documents14

 

 

Section 11.7

Remedies14

 

 

Section 11.8

Further Assurances15

 

 

Section 11.9

No Presumption Against Drafter15

 

 

Section 11.10

Severability15

 

 

Section 11.11

Entire Agreement15

 

 

Section 11.12

Execution in Counterparts15

 

 

Section 11.13

Effectiveness15

 

 

Section 11.14

No Third Party Beneficiaries15

 

 

Section 11.15

Waiver of Certain Damages15

 

 

Section 11.16

Confidentiality16

 

 

 

 

 

-ii-

 

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●], is by
and between SeaWorld Entertainment, Inc., a Delaware corporation (the
“Company”), and Hill Path Capital LP (“Hill Path”), a limited partnership
organized under the laws of Delaware, Hill Path Capital Partners LP (“Hill Path
Capital”), a Delaware limited partnership, Hill Path Capital Co-Investment
Partners LP (“Hill Path Co-Investment”), a Delaware limited partnership, Hill
Path Capital Partners-H LP (“Hill Path H”), a Delaware limited partnership, Hill
Path Capital Partners Co-Investment E LP (“Hill Path E”), a Delaware limited
partnership, Hill Path Capital Partners Co-Investment E2 LP (“Hill Path E2”), a
Delaware limited partnership, Hill Path Capital Partners Co-Investment S LP
(“Hill Path S”), a Delaware limited partnership, Hill Path Capital Partners GP
LLC, a Delaware limited liability company, as the general partner of each of
Hill Path Capital, Hill Path Co-Investment and Hill Path H, Hill Path Capital
Partners E GP LLC, a Delaware limited liability company, as the general partner
of each of Hill Path E and Hill Path E2, Hill Path Capital Partners S GP LLC, a
Delaware limited liability company, as the general partner of Hill Path S, Hill
Path Investment Holdings LLC, a Delaware limited liability company as the
investment management of each of Hill Path, Hill Path Co-Investment, Hill Path
H, Hill Path E, Hill Path E2 and Hill Path S, and Hill Path Holdings LLC, a
Delaware limited liability company as the general partner of Hill Path
(together, the “Hill Path Entities” and, individually, a “Hill Path Entity”) and
any other parties that become party hereto as holders of Registrable Securities
(as defined below) pursuant to Section 11.2.

RECITALS

WHEREAS, the Hill Path Entities have acquired beneficial ownership of [●]%
Common Stock (as defined below) and prior to the execution of this Agreement,
the Company and Hill Path entered into a Cooperation Agreement (as defined
below) with the Company; and

WHEREAS, the Company has previously entered into a Registration Rights
Agreement, dated as of March 24, 2017 (the “Sun Wise RRA”) between the Company
and Sun Wise (UK) Co., LTD (“Sun Wise”), which agreement requires the Company to
register, from time to time, certain shares of common stock of Sun Wise and its
affiliates in accordance with the terms thereof.

NOW, THEREFORE, in consideration of the recitals and the mutual premises,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Article I

DEFINITIONS

In addition to capitalized terms defined elsewhere in this Agreement, the
following capitalized terms shall have the following meanings when used in this
Agreement:

“Affiliate” means as to any specified Person, any other Person directly or
indirectly controlling or controlled by or under common control with such
specified Person.  For purposes of this definition, “control,” as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise.  For purposes of this definition, the terms “controlling,”
“controlled by” and “under common control with” have correlative meanings.

“Agreement” as defined in the Preamble.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day in New
York, NY on which banking institutions are authorized by law or regulations to
close.

“Commission” means the U.S. Securities and Exchange Commission and any successor
agency performing comparable functions.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” as defined in the Preamble.

 

--------------------------------------------------------------------------------

 

“Company Underwritten Offering Notice” as defined in Section 2.1(e)(i).

“Cooperation Agreement” means that certain Cooperation Agreement entered into
between the Company and Hill Path dated as of November 5, 2017.  

“Effective Date” as defined in Section 2.1(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, as the same shall be in effect from time to time.

“Governmental Authority” means any regional, federal, state or local
legislative, executive or judicial body or agency, any court of competent
jurisdiction, any department, political subdivision or other governmental
authority or instrumentality, or any arbitral authority, in each case, whether
domestic or foreign.

“Hill Path” as defined in the Preamble.

“Hill Path Capital” as defined in the Preamble.

“Hill Path Co-Investment” as defined in the Preamble.

“Hill Path E” as defined in the Preamble.

“Hill Path E2” as defined in the Preamble.

“Hill Path Entities” as defined in the Preamble together with any Permitted
Transferee.

“Hill Path H” as defined in the Preamble.

“Hill Path Notice” as defined in Section 2.1(e).

“Hill Path S” as defined in the Preamble.

“Indemnified Party” as defined in Section 7.3.

“Indemnifying Party” as defined in Section 7.3.

“Open Period” as defined in Section 2.2(c).

“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company or limited liability partnership, an association, a
trust, estate or other fiduciary or any other legal entity, and any Governmental
Authority.

“Permitted Transferee” means an Affiliate of Hill Path that is controlled by any
Hill Path Entity, including any direct or indirect Subsidiary of any Hill Path
Entity.

“Piggyback Registration” as defined in Section 3.1.

“Piggyback Registration Statement” as defined in Section 3.1.

2

--------------------------------------------------------------------------------

 

“Registrable Securities” means all shares of Common Stock held by a Hill Path
Entity and any securities into which such Common Stock may be converted or
exchanged pursuant to any merger, consolidation, sale of all or any part of its
assets, corporate conversion or other extraordinary transaction of the Company
and any equity securities of the Company then outstanding which were issued or
issuable as a dividend, stock split or other distribution with respect to or in
replacement of Common Stock held by a Hill Path Entity (whether now held or
hereafter acquired).  As to any Registrable Securities, such securities will
cease to be Registrable Securities when: (i) the Shelf Registration Statement
covering such Registrable Securities has been declared effective and such
Registrable Securities have been disposed of pursuant to the effective Shelf
Registration Statement; (ii) such Registrable Securities shall have been sold
pursuant to Rule 144 (or any similar provision then in effect) under the
Securities Act or pursuant to a Piggyback Registration; (iii) such Registrable
Securities may be sold pursuant to Rule 144 (or any similar provision then in
effect) without limitation thereunder on volume or manner of sale; (iv) such
Registrable Securities cease to be outstanding, or (v) such Registrable
Securities have been sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of the
securities.

“Registration Expenses” as defined in Section 6.1.

“Required Information” as defined in Section 2.1(b).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto.

“Rule 144A” means Rule 144A promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, as
the same shall be in effect from time to time.

“Securities Trading Policy” as defined in Section 2.2(c).

“Shelf Registration Statement” as defined in Section 2.1(a).

“Subsidiary” means with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of the total equity interests of such limited
liability company, partnership, association or other business entity is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to own, control or have a majority ownership
interest in a limited liability company, partnership, association or other
business entity (other than a corporation) if such Person or Persons shall be
allocated a majority of such limited liability company, partnership, association
or other business entity gains or losses or shall be or control the managing
director or member, or general partner, of such limited liability company,
partnership, association or other business entity.

“Sun Wise” as defined in the Preamble.

“Sun Wise RRA” as defined in the Preamble.

“Sun Wise Stockholders Agreement” as defined in Section 2.5.

“Trading Blackout Period” means any period of time during which directors are
required to suspend trading in the Company’s securities in accordance with the
Company’s Securities Trading Policy.

“Underwritten Offering” means a public offering of securities registered under
the Securities Act in which an underwriter participates in the distribution of
such securities.

 

3

--------------------------------------------------------------------------------

 

Article II

REGISTRATION RIGHTS

Section 2.1Shelf Registration.

(a)Subject to the terms of this Agreement, the Cooperation Agreement and the Sun
Wise RRA, at any time following the date that is one day after the expiration of
the Company’s advance notice period for the nomination of directors at the
Company’s 2018 Annual Meeting of Stockholders, provided, that (i) Hill Path has
not submitted any nominations for the election of directors in accordance with
the Company’s advance notice period as set forth in the Company’s Second Amended
and Restated Bylaws; (ii) the Company is eligible to use Form S-3 or similar
short-form registration statement; and (iii) the Company is not subject to any
restrictions by agreement with any underwriter, initial purchaser,
dealer-manager, manager or broker relating to the offer and sale of Common Stock
that would prevent or delay the filing or effectiveness of the Shelf
Registration Statement (as defined below), the use of any prospectus forming any
part of the Shelf Registration Statement or the offer or sale of Common Stock
pursuant to any applicable registration statement, Hill Path shall be entitled
to request that the Company file one shelf registration statement on Form S-3,
which, if the Company is a well-known seasoned issuer, as defined by Securities
Act Rule 405, at the time of the filing of such registration, shall be an
automatic shelf registration statement, to register the resale of all or part of
any Hill Path Entity’s Registrable Securities, pursuant to Securities Act Rule
415 (including the prospectus, amendments and supplements to the shelf
registration statement or prospectus, including pre-and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed incorporated by reference, if any, in such shelf registration statement)
(the “Shelf Registration Statement”) relating to the offer and sale by such Hill
Path Entities from time to time of all or part of their Registrable Securities
in accordance with the methods of distribution set forth in the Shelf
Registration Statement and the limitations thereon contained in this
Agreement.  Notwithstanding the foregoing, the Company shall have no obligation
to file a Shelf Registration Statement under this Section 2.1(a) after the
ninetieth (90th) day following such time as the Designee (as defined in the
Cooperation Agreement) shall cease to be a member of the Board.

(b)In connection with the Shelf Registration Statement in which any of the Hill
Path Entities is participating, each such Hill Path Entity shall furnish to the
Company in writing such information relating to such Hill Path Entity as
requested by the Company and is reasonably necessary for use in connection with
the Shelf Registration Statement, prospectus or prospectus supplement (the
“Required Information”).  It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this Section 2.1 with respect to
any Registrable Securities held by any Hill Path Entity that the Company shall
have received all the applicable Required Information from such Hill Path
Entity, it being understood that each Hill Path Entity shall consult as
appropriate with its own counsel and advisors at its own expense in connection
with the completion of Required Information.

(c)Subject to Section 2.2, the Company shall use its reasonable best efforts to
cause the Shelf Registration Statement to become or be declared effective by the
Commission as soon as practicable after such filing (the “Effective Date”), and
shall use its reasonable best efforts to keep the Shelf Registration Statement
effective to the extent it remains eligible to use Form S-3, from the Effective
Date until the earliest to occur of (i) the first date as of which all of the
shares of Registrable Securities included in the Shelf Registration Statement
have been sold, (ii) the first date as of which all of the shares included in
the Shelf Registration Statement cease to be Registrable Securities or (iii) a
period of five (5) years from the Effective Date.  The Company shall use its
reasonable best efforts to remain a well-known seasoned issuer (and not to
become an ineligible issuer (as defined in Rule 405)) during the period during
which the Shelf Registration Statement is effective.  

(d)Following the Effective Date, provided, that the Company remains eligible to
use Form S-3 or similar short-form registration statement, the Hill Path
Entities shall have the right to use the Shelf Registration Statement to offer
or sell all or a portion of the Registrable Securities included in the Shelf
Registration Statement pursuant to Section 2.1(a) (i) in an unrestricted number
of brokered transactions and (ii) Underwritten Offerings in accordance with
Section 2.1(e) hereof.

(e)The Company will cooperate, as promptly as reasonably practicable and in
accordance with the notice requirements set forth in Section 2.1(e)(i), in
effecting an Underwritten Offering pursuant to the Shelf Registration Statement
upon written request to the Company by Hill Path (the “Hill Path Notice”) with
respect to any Hill Path Entity that is participating in the Shelf Registration
Statement with respect to its Registrable Securities included in the Shelf
Registration Statement pursuant to Section 2.1(a), provided, that the Company is
not subject to any restrictions by agreement with any underwriter, initial
purchaser, dealer-manager, manager or broker relating to the offer and sale of
Common Stock that would prevent or delay the use or filing of any prospectus
forming any part of the Shelf Registration Statement or the offer or sale of
Common Stock pursuant to any applicable registration statement pursuant to an
underwritten Offering, subject to the following limitations and conditions:

4

--------------------------------------------------------------------------------

 

(i)The Hill Path Notice shall include (A) the Hill Path Entities that intend to
offer and sell Registrable Securities pursuant to the Underwritten Offering; (B)
the number and expected price of Registrable Securities that each Hill Path
Entity intends to offer and sell in the Underwritten Offering pursuant to the
Shelf Registration Statement; (C) the expected timing of an Underwritten
Offering and (D) any Required Information.  The Hill Path Notice must be
delivered no less than twenty (20) days prior to the first anticipated use of a
prospectus for the Underwritten Offering pursuant to the Shelf Registration
Statement.  The Company shall, promptly after receipt of any Hill Path Notice,
give written notice of such requested Underwritten Offering pursuant to the
Shelf Registration Statement to Sun Wise and any other shareholders who may now
or in the future have rights to register securities for sale pursuant to such
Underwritten Offering (the “Company Underwritten Offering Notice”) after which
Sun Wise and any such shareholders will have fifteen (15) days to provide a
written request for inclusion.  Subject to the provisions of Section 3.2,
Section 3.3 and Section 3.4 below, the Company shall include in such
Underwritten Offering all such securities with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
delivery of the Company Underwritten Offering Notice; provided that if the Hill
Path Notice is received at a time when a Hill Path Entity is otherwise
restricted from offering or selling Registrable Securities in accordance with
Section 2.2(a) or Section 2.2(c) hereof, the Company shall effect the
Underwritten Offering as promptly as reasonably practicable upon the end of the
“blackout period” and Trading Blackout Period, in accordance with Section 2.2(a)
and Section 2.2(c) hereof.

(ii)The Company shall not be required to effect more than four (4) Underwritten
Offerings, which for the avoidance of doubt, will include any Underwritten
Offerings effected pursuant to a Piggyback Registration Statement under which
the Hill Path Entities were permitted to register and sold at least 50% (in the
aggregate) of the Registrable Securities requested to be included in such
Piggyback Registration Statement;

(iii)The Company shall not be required to effect an Underwritten Offering within
ninety (90) days after the effective date of (i) a previous Underwritten
Offering or (ii) a previous Piggyback Registration Statement under which the
Hill Path Entities were permitted to register and sold at least 50% (in the
aggregate) of the Registrable Securities requested to be included in such
Piggyback Registration Statement.

Section 2.2Restrictions.

(a)The Company (x) may postpone the filing or effectiveness of the Shelf
Registration Statement or the use of any prospectus forming any part of the
Shelf Registration Statement, including in connection with any Underwritten
Offering thereunder, or (y) after the Shelf Registration Statement has been
filed, may suspend offers or sales of Registrable Securities pursuant to any
Shelf Registration Statement and the use of any prospectus forming any part of
the Shelf Registration Statement, including in connection with any Underwritten
Offering thereunder, for a reasonable “blackout period” if (i) the Board
determines that such filing or offering could materially interfere with a bona
fide business, financing or business combination transaction of the Company or
is reasonably likely to require premature disclosure of material non-public
information, which premature disclosure could materially and adversely affect
the Company, provided, that during any such period all executive officers and
directors of the Company are also prohibited from selling Company Stock; or (ii)
such registration would require the Company to recast its historical financial
statements or prepare pro forma financial statements, acquired business
financial statements or other information, with which requirements the Company
is reasonably unable to comply.  The Company shall promptly give the Hill Path
Entities written notice of any delay or suspension made in accordance with this
Section 2.2(a).

(b)Such blackout period will end upon the earlier to occur of, (i) in the case
of a bona fide business, financing or business combination transaction, a date
not later than ninety (90) days from the date such deferral commenced, (ii) in
the case of a disclosure of non-public information, the earlier to occur of (x)
the filing by the Company of its next succeeding Form 10-K or Form 10-Q or (y)
the date upon which such information is otherwise disclosed, (iii) in the case
of the recasting of historical financial statements, the date upon which such
financial statements are filed by the Company with the Commission, provided
however, the Company shall use its reasonable best efforts to file such
financial statements as promptly as practicable and (iv) in the case of
preparation of pro forma or acquired business financial statements, a date not
later than seventy-five (75) days after the date of such acquisition. In no
event shall the number of days covered by any one or more blackout periods
pursuant to this Section 2.2(b) exceed one hundred and eighty (180) days in the
aggregate during any rolling period of three hundred and sixty-five (365) days.

5

--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing, if any filing or offering referred to in
Section 2.1 would occur during a Trading Blackout Period, the Company shall be
permitted in its sole discretion to delay the filing or effectiveness of the
Shelf Registration Statement and suspend offers or sales of Registrable
Securities pursuant to the Shelf Registration Statement, and the use of the
prospectus forming any part of the Shelf Registration Statement, including in
connection with any Underwritten Offering thereunder, until such time that the
Company next opens the Window Period (as defined in the company’s Securities
Trading Policy) in accordance with the Company’s Securities Trading Policy (the
“Securities Trading Policy”); provided, that, notwithstanding anything herein to
the contrary, the Company shall have no less than two (2) periods per fiscal
year of no less than fourteen (14) consecutive days per period (each, an “Open
Period”) during which, subject to Section 2.1 hereof, (i) the Shelf Registration
Statement may become or be declared effective by the Commission, (ii) the Shelf
Registration Statement is and remains effective and (iii) the Hill Path Entities
may use any prospectus forming any part of the Shelf Registration Statement,
including in connection with any Underwritten Offering thereunder, to effectuate
offers and sales of Registrable Securities.  Such Open Periods shall occur at
least two times within a calendar year and be separated by a period of at least
180 days within such calendar year.  The Company shall promptly give the Hill
Path Entities written notice of any delay or suspension made in accordance with
this Section 2.2(c).

(d)If Registrable Securities included in the Shelf Registration Statement are
not previously sold thereunder, each Hill Path Entity agrees that upon such Hill
Path Entity’s receipt of a written certification from the Company notifying such
Hill Path Entity of such suspension, it will immediately discontinue the sale of
any Registrable Securities pursuant to the Shelf Registration Statement or
otherwise and the use of the prospectus forming any part of the Shelf
Registration Statement, including in connection with any Underwritten Offering
thereunder, until such Hill Path Entity has received copies of the supplemented
or amended prospectus or until such Hill Path Entity is advised in writing that
the use of the prospectus forming a part of the Shelf Registration Statement,
including in connection with any Underwritten Offering thereunder, may be
resumed and has received copies of any additional or supplemental filings that
are incorporated by reference in such prospectus.

Payment of Expenses for Underwritten Offerings

.  The Company will pay all Registration Expenses (as defined in Section 6.1
below) for up to two (2) Underwritten Offerings permitted under Section 2.1;
provided, however, that if a Hill Path Entity requests more than two (2)
Underwritten Offerings in accordance with Section 2.1 (including any
Underwritten Offering forfeited by the Hill Path Entity in accordance with this
Section 2.3 and Section 6.1), the Hill Path Entities will pay, in connection
with such additional Underwritten Offerings, (i) all Registration Expenses; (ii)
any underwriting discounts, commissions, transfer taxes and underwriter fees and
disbursements (in connection with an Underwritten Offerings) relating to the
Registrable Securities; and (iii) the expenses and fees for listing the
securities to be registered on each securities exchange.  A registration will
not count as an Underwritten Offering until the registration statement has
become effective and the prospectus supplement for such offer has been filed
with the Commission; provided, however, that if a Hill Path Entity fails to
reimburse the Company for reasonable and documented Registration Expenses with
respect to a withdrawn Underwritten Offering in accordance with Section 6.1, the
Hill Path Entity shall forfeit such withdrawn Underwritten Offering.

Selection of Agents

.  In connection with offers or sales of the Registrable Securities pursuant to
the Shelf Registration Statement, other than Underwritten Offerings, the Hill
Path Entities shall have the right to select agents or brokers to administer the
offering; provided, that the Company is not obligated to obtain opinions,
comfort letters, or perform any action that would result in any cost or expense
to be incurred by the Company.  With respect to any Underwritten Offering
pursuant to the Shelf Registration Statement, Hill Path shall have the right to
select the investment banker or bankers and managers to administer the offering,
including the lead managing underwriter (provided that such investment banker or
bankers and managers shall be reasonably satisfactory to the Company).

Additional Rights

.  The Company represents that, as of the date of this Agreement, it will have
no obligation to any Person (other than the Hill Path Entities and Sun Wise and
any transferee to whom Sun Wise has transferred securities in accordance with
that certain Stockholders Agreement, dated as of March 24, 2017 among the
Company, Sun Wise and certain other Persons (the “Sun Wise Stockholders
Agreement”) to register any of its securities, and agrees that it shall not
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Hill Path Entities in this Agreement or grant any
additional registration rights to any person or with respect to any securities
that are not Registrable Securities that adversely affect the priorities of the
Hill Path Entities pursuant to this Agreement.

6

--------------------------------------------------------------------------------

 

Article III
PIGGYBACK REGISTRATIONS

Right to Piggyback

.  Subject to the terms of this Agreement, the Cooperation Agreement and the Sun
Wise RRA, at any time following the date hereof, provided, that Hill Path has
not submitted any nominations for the election of directors at the Company’s
2018 Annual Meeting of Stockholders in accordance with the Company’s advance
notice period as set forth in the Company’s Second Amended and Restated Bylaws,
whenever the Company proposes to register the issuance or sale of any of its
Common Stock under the Securities Act for its own account or otherwise, and the
registration form to be used may be used for the registration of the resale of
Registrable Securities (each, a “Piggyback Registration”) (except for the
registrations on Form S-8 or Form S-4 or any successor form thereto) (a
“Piggyback Registration Statement”), the Company will give written notice, at
least five (5) days prior to the proposed filing of such registration statement,
to Hill Path of its intention to effect such a registration and will use
reasonable best efforts to include in such registration all Registrable
Securities (in accordance with the priorities set forth in Section 3.2, Section
3.3 and Section 3.4 below) with respect to which the Company has received
written requests for inclusion specifying the number of Registrable Securities
desired to be registered by the Hill Path Entities, which request shall be
delivered within two (2) days after the delivery of the Company’s notice.  The
Company may postpone or withdraw the filing or the effectiveness of a Piggyback
Registration Statement at any time in its sole discretion.

Priority on Primary Registrations

.  If a Piggyback Registration is an underwritten primary offering on behalf of
the Company and the managing underwriters advise the Company in writing that in
their opinion the number of Registrable Securities requested to be included in
the registration exceeds the number which can be sold in such offering without
being likely to have a significant adverse effect on the price, timing or
distribution of the securities offered, or the market for the securities
offered, then the managing underwriter and the Company may exclude securities
(including Registrable Securities) from the registration and the underwriting,
and the number of securities that may be included in such registration and
underwriting shall include: (i) first, any securities that the Company proposes
to sell; (ii) second, any securities requested to be included by Sun Wise (or
any transferee to whom Sun Wise has transferred securities in accordance with
the Sun Wise Stockholders Agreement and to whom registration rights are assigned
pursuant to and in accordance with the Sun Wise Stockholders Agreement); (iii)
third, any Registrable Securities requested to be included in such registration
by any of the Hill Path Entities; and (iv) fourth, other securities, if any,
requested to be included in such registration to be allocated pro rata among the
holders thereof.

Priority on Secondary Registrations

Initiated Other than by the Hill Path Entities.  If a Piggyback Registration is
an underwritten secondary offering on behalf of holders of the Company’s
securities other than any of the Hill Path Entities and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in the registration exceeds the number which
can be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered, or the
market for the securities offered, the Company will include in such
registration: (i) first, the Common Stock requested to be included therein by
the Person (other than any of the Hill Path Entities) requesting such
registration; (ii) second, any securities requested to be included by Sun Wise
(or any transferee to whom Sun Wise has transferred registrable securities in
accordance with the Sun Wise Stockholders Agreement and to whom registration
rights are assigned pursuant to and in accordance with the Sun Wise Stockholders
Agreement); (iii) third, any Registrable Securities requested to be included in
such registration by any of the Hill Path Entities; and (iv) fourth, other
securities, if any, requested to be included in such registration to be
allocated pro rata among the holders thereof.  

Priority on Secondary Registrations

Initiated by the Hill Path Entities.  If a Piggyback Registration is an
Underwritten Offering on behalf of any of the Hill Path Entities and the
managing underwriters advise the Company in writing that in their opinion the
number of securities requested to be included in the Underwritten Offering
exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered, or the market for the securities offered, the Company will
include in such registration: (i) first, the Common Stock requested to be
included therein by any of the Hill Path Entities requesting such registration;
(ii) second, any securities requested to be included by Sun Wise (or any
transferee to whom Sun Wise has transferred securities in accordance with the
Sun Wise Stockholders Agreement and to whom registration rights are assigned
pursuant to and in accordance with the Sun Wise Stockholders Agreement); and
(iii) third, other securities, if any, requested to be included in such
registration to be allocated pro rata among the holders thereof.  

Selection of Underwriters

.  In connection with any underwritten Piggyback Registration initiated by the
Company, the Company shall have the right to (i) determine the plan of
distribution and (ii) select the investment banker or bankers and managers to
administer the offering, including the lead managing underwriter.  In connection
with any underwritten secondary Piggyback Registration, the Person initiating
the Piggyback Registration shall have the right to (i) determine the plan of
distribution and (ii) select the investment banker or bankers and managers to
administer the offering, including the lead managing underwriter (provided that
such investment banker or bankers and managers shall be reasonably satisfactory
to the Company).

7

--------------------------------------------------------------------------------

 

Article IV

ADDITIONAL AGREEMENTS

Holders’ Agreements

.  To the extent not inconsistent with applicable law, each of the Hill Path
Entities agrees that upon request of the underwriters managing any Underwritten
Offering or Piggyback Registration pursuant to which any of the Hill Path
Entities register Registrable Securities, each Hill Path Entity will (i) not
offer, sell, contract to sell, loan, grant any option to purchase, make any
short sale or otherwise dispose of, hedge or transfer any of the economic
interest in (or offer, agree or commit to do any of the foregoing) any shares of
Common Stock, or any options or warrants to purchase any shares of Common Stock,
or any securities convertible into, exchangeable for or that represent the right
to receive shares of Common Stock, whether now owned or hereinafter acquired by
such Hill Path Entity, owned directly (including holding as a custodian) or with
respect to which such holder has beneficial ownership within the rules and
regulations of the Commission (other than those included by such holder in the
offering in question, if any) without the prior written consent of such
underwriters, for up to seven (7) days prior to, and during the ninety (90) day
period following, the effective date of the registration statement for such
Piggyback Registration or with respect to an Underwritten Offering or Piggyback
Registration, the prospectus supplement for such offer has been filed with the
Commission, and (ii) enter into and be bound by such form of agreement with
respect to the foregoing as such managing underwriter may reasonably request;
provided that each executive officer and director of the Company also agrees to
substantially similar restrictions.

Article V

REGISTRATION PROCEDURES

Company Obligations

.  At any time when the Company is required to file the Shelf Registration
Statement or prospectus or amendment thereto in connection with the Registrable
Securities, the Company shall:

(a)as expeditiously as reasonably practical, prepare and, as soon as
practicable, subject to Section 2.2, file with the Commission a Shelf
Registration Statement with respect to the resale of such Registrable Securities
and use its reasonable best efforts to cause the Shelf Registration Statement to
become effective (provided that before filing the Shelf Registration Statement
or prospectus, or amendment or supplements thereto, the Company will furnish
copies of all such documents proposed to be filed to one counsel designated by
Hill Path and to the extent practicable under the circumstances, provide such
counsel an opportunity to comment on any information pertaining to the holders
of Registrable Securities covered by the Shelf Registration Statement or
prospectus, or amendment or supplement thereto contained therein; and the
Company shall consider in good faith any corrections reasonably requested by
such counsel with respect to such information);

(b)Subject to Section 2.2, prepare and file with the Commission such amendments
and supplements to such registration statement and the prospectus(es) used in
connection therewith as may be necessary to keep such registration statement
effective the period set forth in Section 2.1(c) hereof;

(c)in connection with any filing of the Shelf Registration Statement or
prospectus or amendment or supplement thereto, cause such document (i) to comply
in all material respects with the requirements of the Securities Act and the
rules and regulations of the Commission thereunder and (ii) to not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;

(d)furnish to each seller and underwriter of Registrable Securities, without
charge, such number of copies of the Shelf Registration Statement, each
amendment and supplement thereto, the prospectus(es) included in the Shelf
Registration Statement (including each preliminary prospectus and summary
prospectus) and such other documents as such seller or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller;

(e)use its commercially reasonable efforts to register or qualify such
Registrable Securities under such securities or blue sky laws of such
jurisdictions as Hill Path or an underwriter reasonably requests, keep each such
registration or qualification effective during the period the Shelf Registration
Statement is required to be kept effective, and do any and all other acts and
things which may be reasonably necessary or advisable to enable such seller or
underwriter to consummate the disposition in such jurisdictions of such
Registrable Securities (provided that the Company will not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (ii) consent to
general service of process in any such jurisdiction, or (iii) subject itself or
any of its Affiliates to taxation in any material respect in any such
jurisdiction in which it is not subject to taxation);

8

--------------------------------------------------------------------------------

 

(f)promptly notify each seller and underwriter of Registrable Securities and
confirm in writing, when the Shelf Registration Statement has become effective
and when any post‑effective amendments and supplements thereto become effective;

(g)promptly notify each seller and underwriter of Registrable Securities, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in the Shelf Registration Statement contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading, and, subject to Section 2.2, prepare and deliver a
supplement or amendment to such prospectus so that, as thereafter delivered to
purchasers of such Registrable Securities, such prospectus will not contain any
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading;

(h)use commercially reasonable efforts to cause all Registrable Securities
included in the Shelf Registration Statement to be listed on each securities
exchange on which the same or similar securities issued by the Company are then
listed or if no such securities are then listed, on a national securities
exchange selected by the Company;

(i)provide a transfer agent, registrar and CUSIP number for all Registrable
Securities included in the Shelf Registration Statement not later than the
effective date of the Shelf Registration Statement;

(j)enter into such customary agreements (including underwriting agreements in
customary form) and take all such other customary actions as the underwriters,
if any, reasonably request in order to expedite or facilitate the disposition of
such Registrable Securities in an Underwritten Offering pursuant to the Shelf
Registration Statement;

(k)use commercially reasonable efforts to cooperate with each seller and the
underwriter or managing underwriter, if any in an Underwritten Offering pursuant
to the Shelf Registration Statement, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and enable such Registrable Securities to be
registered in such names as each seller or the underwriter or managing
underwriter, if any, may reasonably request at least three (3) business days
prior to any sale of Registrable Securities;  

(l)subject to confidentiality agreements in form and substance acceptable to the
Company, make available for inspection, at such place and in such manner as
determined by the Company in its sole discretion, by any seller of Registrable
Securities, any underwriter participating in an Underwritten Offering pursuant
to the Shelf Registration Statement, and any attorney, accountant or other agent
retained by any such seller or underwriter, financial and other records,
pertinent corporate documents and properties of the Company reasonably requested
by any such seller, underwriter, attorney, accountant or agent in connection
with an Underwritten Offering pursuant to the Shelf Registration Statement, and
cause the Company’s officers, directors, employees and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with an Underwritten Offering
pursuant to the Shelf Registration Statement; provided, however, that any
records, information or documents that are furnished by the Company and that are
non-public shall be used only in connection with such registration;

(m)advise each seller and underwriter of Registrable Securities, promptly after
it shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of the Shelf Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

(n)make available to its security holders, as soon as reasonably practicable, an
earnings statement (which need not be audited) covering at least twelve (12)
months which shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;

(o)cooperate and assist in any filing required to be made with the Financial
Industry Regulatory Authority (FINRA);

(p)obtain for delivery to any underwriter of Registrable Securities an opinion
or opinions of counsel for the Company in customary form; and

9

--------------------------------------------------------------------------------

 

(q)at the request of any seller of Registrable Securities in connection with an
Underwritten Offering pursuant to the Shelf Registration Statement, furnish on
the date or dates provided for in the underwriting agreement a letter or letters
from the independent certified public accountants of the Company addressed to
the underwriters and the sellers of Registrable Securities, covering such
matters as such accountants, underwriters and sellers may reasonably agree upon,
in which letter(s) such accountants shall state, without limiting the generality
of the foregoing, that they are an independent registered public accounting firm
within the meaning of the Securities Act and that in their opinion the financial
statements and other financial data of the Company included in the Shelf
Registration Statement, the prospectus(es), or any amendment or supplement
thereto, comply in all material respects with the applicable accounting
requirements of the Securities Act.

Article VI

REGISTRATION EXPENSES

The Company’s Expenses

.  Subject to Section 2.3, the Company will pay all reasonable expenses incident
to the Company’s performance of or compliance with this Agreement, including:
all registration and filing fees; fees and expenses of compliance with
securities or blue sky laws; fees and expenses incurred in connection with FINRA
and rating agencies; printing expenses; messenger and delivery expenses; and
fees and disbursements of counsel for the Company; fees and disbursements of the
Company’s registered public accounting firm (including with respect to “comfort
letters”) in connection with the Shelf Registration Statement; all reasonable
and documented fees and disbursements of one counsel for the Hill Path Entities,
as selected by Hill Path, in connection with the Shelf Registration Statement;
reasonable fees and disbursements of all other Persons retained by the Company;
the expenses and fees for listing the securities to be registered on each
securities exchange and any other fees and disbursements customarily paid by
issuers of securities (all such expenses being herein called “Registration
Expenses”); provided, however, that, as between the Company and the Hill Path
Entity, underwriting discounts, commissions and transfer taxes relating to the
Registrable Securities will be borne by the Hill Path Entities. Notwithstanding
the foregoing, if a request for an Underwritten Offering for which the Company
is obligated to pay all Registration Expenses pursuant to Section 2.3 and this
Section 6.1 is subsequently withdrawn at the request of a Hill Path Entity, the
Hill Path Entities shall forfeit such Underwritten Offering unless the Hill Path
Entities pay (or reimburse the Company) for all reasonable and documented
Registration Expenses with respect to such Underwritten Offering.

In addition, the Company will pay its internal expenses (including, but not
limited to, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit or quarterly review
and the expense of any liability insurance obtained by the Company.

Article VII

INDEMNIFICATION

By the Company

.  The Company shall indemnify, to the fullest extent permitted by law, the Hill
Path Entities and, as applicable, each of its trustees, stockholders, members,
directors, managers, partners, officers and employees, and each Person who
controls such holder (within the meaning of the Securities Act), against all
losses, claims, damages, liabilities and expenses (including, but not limited
to, attorneys’ fees and expenses) or actions or proceedings in respect thereof
(whether or not such indemnified Person is a party thereto) arising out of or
based upon (a) any untrue or alleged untrue statement of material fact contained
in any registration statement, prospectus or preliminary prospectus, or any
amendment thereof or supplement thereto (including, in each case, all documents
incorporated therein by reference) (b) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (c) any violation or alleged violation by the Company
or any of its Subsidiaries of any federal, state, foreign or common law rule or
regulation applicable to the Company or any of its Subsidiaries and relating to
action or inaction in connection with any such registration, disclosure document
or related document or report, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by any of the
Hill Path Entities expressly for use therein or by their failure to deliver a
copy of the prospectus or any amendments or supplements thereto after the
Company has furnished the Hill Path Entities with a sufficient number of copies
of the same.  In connection with an Underwritten Offering pursuant to the Shelf
Registration Statement, the Company will indemnify such underwriters, their
officers and directors and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Hill Path Entities.  The payments required
by this Section 7.1 will be made promptly during the course of the investigation
or defense, as and when bills are received or expenses incurred.

10

--------------------------------------------------------------------------------

 

By Each Holder of Registrable Securities

.  Each Hill Path Entity, to the fullest extent permitted by law, will indemnify
the Company and, as applicable, each of its directors, employees and officers
and each Person who controls the Company (within the meaning of the Securities
Act) against any losses, claims, damages, liabilities and expenses resulting
from any untrue or alleged untrue statement of material fact contained in the
Shelf Registration Statement, prospectus or preliminary prospectus, or any
amendment thereof or supplement thereto (including, in each case, all documents
incorporated therein by reference), or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in or omitted from any information furnished in writing by
such holder for the purpose of inclusion in the Shelf Registration Statement,
including, without limitation, the Required Information; provided, however, that
the obligation to indemnify will be several, not joint and several, among the
Hill Path Entities and the liability of each such Hill Path Entity will be in
proportion to and limited to the net amount received by such Hill Path Entity
from the sale of Registrable Securities pursuant to the Shelf Registration
Statement, unless such loss, claim, damage, liability or expense resulted from
the applicable Hill Path Entity’s intentionally fraudulent conduct.

Procedure

.  Each party entitled to indemnification under this Article VII (the
“Indemnified Party”) shall give written notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has received written notice of any claim as to which indemnity may be sought,
and shall permit the Indemnifying Party to assume the defense of any such claim
or any litigation resulting therefrom; provided, that the counsel for the
Indemnifying Party who is to conduct the defense of such claim or litigation is
reasonably satisfactory to the Indemnified Party (whose approval shall not be
unreasonably withheld or delayed).  The Indemnified Party may participate in
such defense at such Indemnified Party’s expense; provided, however, that the
Indemnifying Party shall bear the expense of such defense of the Indemnified
Party if (i) the Indemnifying Party has agreed in writing to pay such expenses,
(ii) the Indemnifying Party shall have failed to assume the defense of such
claim or to employ counsel reasonably satisfactory to the Indemnified Party, or
(iii) in the reasonable judgment of the Indemnified Party, based upon the
written advice of such Indemnified Party’s counsel, representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interest; provided, however, that in no event shall the
Indemnifying Party be liable for the fees and expenses of more than one counsel
(excluding one local counsel per jurisdiction as necessary) for all Indemnified
Parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same event, allegations or
circumstances.  The Indemnified Party shall not make any settlement without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed.  The failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Article VII except and only to the extent that such
failure to give notice shall materially prejudice the Indemnifying Party in the
defense of any such claim or any such litigation.  No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the prior written
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement (i) that does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such Indemnified Party of a release
from all liability in respect to such claim or litigation in form and substance
reasonably satisfactory to such Indemnified Party or (ii) that includes an
admission of fault, culpability or a failure to act, by or on behalf of any
Indemnified Party.

Survival

.  The indemnification (and contribution provisions in Article VIII below)
provided for under this Agreement will remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Party or
any officer, director or controlling Person of such Indemnified Party and will
survive the transfer of securities.

11

--------------------------------------------------------------------------------

 

Article VIII

CONTRIBUTION

Contribution

.  If the indemnification provided for in Article VII from the Indemnifying
Party is unavailable to or unenforceable by the Indemnified Party in respect to
any costs, fines, penalties, losses, claims, damages, liabilities or expenses
referred to herein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such costs, fines, penalties, losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnifying Party, on the one hand, and Indemnified
Parties, on the other hand, in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Parties shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Parties, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such action.  The
amount paid or payable by a party as a result of the costs, fines, penalties,
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Article VII, any
legal or other fees or expenses reasonably incurred by such party in connection
with any investigation or proceeding.  Notwithstanding this Article VIII, a Hill
Path Entity shall not be required to contribute any amount in excess of the
amount by which the total price at which the Registrable Securities sold by the
Hill Path Entities in the aggregate exceeds   the amount of any damages which
the indemnifying Hill Path Entity has otherwise been required to pay by reason
of the untrue or alleged untrue statement or omission or alleged omission giving
rise to such payments, unless such loss, claim, damage, liability or expense in
respect of which contribution is required resulted from the applicable Hill Path
Entity’s intentionally fraudulent conduct.

Equitable Considerations; Etc

.  The Company and the Hill Path Entities agree that it would not be just and
equitable if contribution pursuant to this Article VIII were determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in the immediately preceding
paragraph.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

Article IX

COMPLIANCE WITH RULE 144 AND RULE 144A

Compliance with Rule 144 and Rule 144A

.  For so long as the Company is subject to the reporting requirements of
Section 13 or 15 (d) of the Exchange Act, the Company shall take such measures
and file such information, documents and reports as shall be required by the
Commission as a condition to the availability of Rule 144 or Rule 144A (or any
successor provisions) under the Securities Act.

Article X

PARTICIPATION IN UNDERWRITTEN REGISTRATIONS

Participation in Underwritten Registrations

.  No Hill Path Entity may participate in an Underwritten Offering unless such
Hill Path Entity (i) agrees to sell its securities on the basis provided in any
underwriting arrangements approved by such Person or Persons entitled hereunder
to approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, custody agreements, indemnities, underwriting agreements,
lock up agreements and other documents reasonably required under the terms of
such underwriting arrangements.

12

--------------------------------------------------------------------------------

 

Article XI

MISCELLANEOUS

Amendments and Waivers

.  Any waiver, permit, consent or approval of any kind or character on the part
of any such holders of any provision or condition of this Agreement must be made
in writing and shall be effective only to the extent specifically set forth in
writing.  Any amendment, modification, supplement or restatement of this
Agreement must be effected by written agreement of the party against whom such
waiver is to be effective.  No waiver by any party of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.  Any amendment, modification, supplement or restatement or waiver
effected in accordance with this paragraph shall be binding upon the Hill Path
Entities and the Company as provided herein.

Successors and Assigns

.  Neither the Company nor any of the Hill Path Entities shall assign all or any
part of this Agreement without the prior written consent of the Company or any
Hill Path Entity, as the case may be, provided, however, that any Hill Path
Entity may assign its rights and obligations under this Agreement in whole or in
part to a Permitted Transferee to which Registrable Securities are transferred
pursuant to, and subject to the conditions set forth in, the Cooperation
Agreement, provided that such assignee executes and delivers to the Company a
counterpart to this Agreement whereby it agrees to be bound by the terms of this
Agreement.  Except as otherwise provided herein, this Agreement will inure to
the benefit of and be binding on the parties hereto and their respective
successors and permitted assigns.

Descriptive Headings

.  The descriptive headings of this Agreement are inserted for convenience of
reference only and do not constitute a part of and shall not be utilized in
interpreting this Agreement.

Notices

.  Any notice or communication by the Company or the Hill Path Entities is duly
given if in writing and delivered in person or by first class mail (registered
or certified, return receipt requested), facsimile transmission or overnight air
courier guaranteeing next day delivery, to the recipient’s address:

If to the Company:

9205 South Park Center Loop, Suite 400
Orlando, Florida 32819
Facsimile No.: (407) 226-5039
Attention: General Counsel

With a copy to:

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Facsimile No.: (212) 225-2409
Attention: Christopher E. Austin
Pamela L. Marcogliese

If to the Hill Path Entities:

Hill Path Capital LP
150 East 58th Street, 32nd Floor
New York, NY 10155
Attention: Scott I. Ross
Email: ross@hillpathcap.com
Facsimile: (646) 619-4844

13

--------------------------------------------------------------------------------

 

with a copy (not constituting notice) to:

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
Bank of America Tower
New York, NY 10036
Attention: Adam K. Weinstein
Email: aweinstein@akingump.com
Facsimile: (212) 873-1002

and

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention: Steve Wolosky
Email: SWolosky@olshanlaw.com
Facsimile: (212) 451-2222

The Company or any of the Hill Path Entities, by notice to the other parties
hereto, may designate additional or different addresses for subsequent notices
or communications.  All notices and communications will be deemed to have been
duly given: at the time delivered by hand, if personally delivered; five (5)
Business Days after being deposited in the mail, postage prepaid, if mailed;
when receipt acknowledged, if transmitted by facsimile; and the next Business
Day after timely delivery to the courier, if sent by overnight air courier
guaranteeing next day delivery.  If a notice or communication is mailed,
transmitted or sent in the manner provided above within the time prescribed, it
is duly given, whether or not the addressee receives it.

GOVERNING LAW; MUTUAL WAIVER OF JURY TRIAL

.  Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware and the federal
and other state courts sitting in the State of Delaware in the event any dispute
arises out of this Agreement or the transactions contemplated by this Agreement,
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than such federal
or state courts of the State of Delaware, and each of the parties irrevocably
waives the right to trial by jury, and (d) each of the parties irrevocably
consents to service of process by a reputable overnight mail delivery service,
signature requested, to the address set forth in Section 11.4 hereof or as
otherwise provided by applicable law.  THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE WITHOUT GIVING EFFECT TO ANY CONFLICT OR CHOICE OF LAW
PRINCIPLES THAT MAY RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND AGREE THAT ANY SUCH LEGAL PROCEEDING WILL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

Reproduction of Documents

.  This Agreement and all documents relating hereto, including, but not limited
to, (i) consents, waivers, amendments and modifications which may hereafter be
executed, and (ii) certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm,
optical disk, micro-card, miniature photographic or other similar process.  The
parties agree that any such reproduction shall be admissible in evidence as the
original itself in any arbitral, judicial or administrative proceeding, whether
or not the original is in existence and whether or not such reproduction was
made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.

Remedies

.  Each of the parties hereto acknowledges and agrees that in the event of any
breach of this Agreement by any of them, the non-breaching party would be
irreparably harmed and could not be made whole by monetary damages.  Each party
accordingly agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate and that the parties, in addition to any
other remedy to which they may be entitled at law or in equity, shall be
entitled to compel specific performance of this Agreement.

14

--------------------------------------------------------------------------------

 

Further Assurances

.  Each of the parties hereto will, without additional consideration, execute
and deliver such further instruments and take such other action as may be
reasonably requested by any other party hereto in order to carry out the
purposes and intent of this Agreement.

No Presumption Against Drafter

.  Each of the parties hereto has jointly participated in the negotiation and
drafting of this Agreement.  In the event there arises any ambiguity or question
or intent or interpretation with respect to this Agreement, this Agreement shall
be construed as if drafted jointly by all of the parties hereto and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.

Severability

.  If any provision of this Agreement (or any portion thereof) or the
application of any such provision (or any portion thereof) to any Person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
Governmental Authority, such invalidity, illegality or unenforceability shall
not affect any other provision hereof (or the remaining portion thereof) or the
application of such provision to any other persons or circumstances.  Upon such
determination that any provision of this Agreement (or any portion thereof) or
the application of any such provision (or any portion thereof) to any Person or
circumstance is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

Entire Agreement

.  This Agreement, together with the Cooperation Agreement, constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede and shall supersede all prior agreements and understandings (whether
written or oral) between the Company and the Hill Path Entities, or any of them,
with respect to the subject matter hereof.

Execution in Counterparts

.  This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan shall be effective as
delivery of a manually executed counterpart of this Agreement.

Effectiveness

.  This Agreement shall become effective automatically on the date on which this
Agreement is executed, without further action by any party.  

No Third Party Beneficiaries

.  Except as provided in Article V and Article VIII nothing in this Agreement is
intended or shall be construed to give any Person, other than the parties
hereto, their successors and permitted assigns, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein.

Waiver of Certain Damages

.  To the extent permitted by applicable law, each party hereto agrees not to
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any of the transactions contemplated hereby.

15

--------------------------------------------------------------------------------

 

Confidentiality

.  The Hill Path Entities agree that all material non-public information
provided pursuant to or in accordance with the terms of this Agreement (which
may include, solely by way of illustration, records, information or documents
provided to the Hill Path Entities and any other person in accordance with and
subject to Section 5.1(k) hereto, the fact that the filing of the Shelf
Registration Statement or an Underwritten Offering is pending, the number of
Company securities or the identity of the selling holders to be included in the
Shelf Registration Statement or an Underwritten Offering, or the fact that a
“blackout period” or Trading Blackout Period is in effect or that the Company
has otherwise delayed the filing or effectiveness of the Shelf Registration
Statement or suspended offers or sales of Registrable Securities pursuant to the
Shelf Registration Statement and the use of the prospectus forming any part of
the Shelf Registration Statement, including in connection with an Underwritten
Offering) shall be kept confidential by the Person to whom such information is
provided, until such time as such information becomes public other than through
violation of this provision.  Notwithstanding the foregoing, the Hill Path
Entities may disclose the information (i) if required to do so by any law, rule,
regulation, order, decree or subpoena of any governmental agency or authority or
court, (ii) that (A) is at the time of disclosure or thereafter becomes
generally available to the public other than as a result of a disclosure by the
Hill Path Entity; (B) was, prior to receipt of such information from the
Company, already in the possession of the Hill Path Entity, provided that the
source of such information was, to such entity’s knowledge after reasonable
inquiry, not bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to the Company; or (C) becomes
available to a Hill Path Entity on a non-confidential basis from a source (other
than the Company, a Company Affiliate or the Company’s or its Affiliates’
representatives authorized to provide such information) that is, to such
entity’s knowledge after reasonable inquiry, not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company, and is not, to such entity’s knowledge after
reasonable inquiry, under an obligation to the Company not to transmit the
information to such person; or (D) was independently developed by the Hill Path
Entity without reference to or use of any material non-public information and
without violation of this Section 11.16.

 

Signature pages follow.




 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

THE COMPANY

 

SEAWORLD ENTERTAINMENT, INC.

 

 

By:
Name:

Title:

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

[Hill Path Entity]

 

 

 

By:

Name:

Title:

 

 

 